Melvin Mayfield, Judge, concurring. I concur in the result reached by the majority opinion. I would point out, however, that in a given case it might not be necessary to file a proof of loss; for example, where the insurance company has already informed the insured that the loss is not covered and will not be paid. In that situation, even if the policy provided that the company had sixty (60) days after the filing of the proof of loss in which to pay the claim, if recovery is had on the policy it would seem that interest would run from the day the company informed the insured it would not pay the loss. It is not my purpose to discuss this matter but only to call attention to the problem involved. Actually, I see no reason to ask that prejudgment interest run from a definite date. It would seem that a prayer for any such interest to which plaintiff is entitled should be sufficient as prejudgment interest is a matter of law. See Hopper v. Denham, 281 Ark. 84, 661 S.W.2d 379 (1983).